Citation Nr: 1455373	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to July 1979.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran seeks service connection for diabetes mellitus due to herbicide exposure.  

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contains an October 2014 appellate brief filed by the Veteran's representative.  The Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The Veteran served on the U.S.S. Bolster between October 1972 and May 1975 and was awarded the Vietnam Service Medal (VSM), but there is no competent and credible evidence that the Veteran ever set foot on the landmass of Vietnam or the naval vessel operated in the inland waterways of Vietnam.
 
2.  Herbicide exposure during the Veteran's period of active military service has not been established.
 
3.  The Veteran's diabetes mellitus did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2011 letter, sent prior to the July 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for diabetes mellitus on a direct basis and advised the Veteran of such evidence and information necessary to substantiate his claim based on herbicide exposure.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection diabetes mellitus; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such disease is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his disease is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such disease since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran is claiming service connection for diabetes mellitus as a result of his exposure to Agent Orange herbicide while serving on the U.S.S. Bolster in the waters of Haiphong Harbor, Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas v. Peake, 525 F.3d 1168, 1193-94 (2008).  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas, 525 F.3d at 1187-90.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-94.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his statements to VA.

A.  Presumed exposure to herbicides based on service in Vietnam

First, in March 2010, the Veteran reported to his VA treating clinician that he has had diabetes since May 2009.  The Veteran reported controlling his diabetes with diet.  A December 2010 VA treatment report reveals a diagnosis of diabetes mellitus following various lab tests. 

Second, in regards to the Veteran's Vietnam service, the Board notes that the Veteran's personnel records show that he served on the U.S.S. Bolster from October 1972 to May 1975 and he earned a VSM.  The Veteran stated that while serving on the U.S.S. Bolster, the ship operated into Haiphong Harbor in support of American divers.  Moreover, his representative's October 2014 appellate brief pointed out that the U.S.S. Bolster is on the VA's "List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposed to Herbicide Agents". 

The Veteran's allegation is that he was aboard the ship while the vessel was operating in the inland waterways of Haiphong Harbor, Vietnam.  The Board notes that Haiphong Harbor is located in the far northern part of Vietnam - east of Hanoi - and the U.S.S. Bolster was a large vessel measuring over 213 feet in length and 39 feet in beam.  As such, the Board finds that the Veteran's allegation that the U.S.S. Bolster operated in the inland waterways of Vietnam are inherently improbable.  Service on ships while operating in deep water harbors is insufficient for the Veteran to benefit from the herbicide exposure presumption for service in Vietnam.  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).  

Furthermore, a veteran may benefit from the presumption of service in Vietnam by showing serving on a water vessel which VA has identified on the "List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposed to Herbicide Agents".  The U.S.S. Bolster is on the VA's list of ships for its operation on land to extract U.S.S. Clark County from the beach after grounding at Duc Pho from November 18 to December 1, 1967.  Here, the Veteran has stated and his service personnel records confirm that he served aboard the U.S.S. Bolster years after when service aboard the U.S.S. Bolster met the "service in Vietnam" definition.  Thus, the Board finds that the Veteran did not have qualifying service in Vietnam to be entitled to the presumption of herbicide exposure.

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  The Veteran's U.S. Navy Enlisted Classification (NEC) code on his DD-214 reflects that he was a mess management specialist.  As such, his duties would have entailed work in and around the ship's mess hall and not out in the water.  Moreover, there is no other evidence, such as statements from other service members, tending to corroborate his contention.  As discussed above, the Veteran's statements are uncorroborated, and have been deemed insufficient to substantiate this aspect of his claim.  The Board finds that the preponderance of the evidence is against a finding that the Veteran was directly exposed to herbicides during service.  Lacking evidence showing the Veteran had qualifying service in Vietnam or any corroborated evidence showing direct exposure to herbicides, the Board finds the presumption of herbicide exposure is not warranted.

In sum, the Board has considered the Veteran's NEC, service personnel records, and the statements made by the Veteran and his representative in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was ever on the landmass of Vietnam or served aboard a vessel that operated in the inland waterways of Vietnam.  As such, the evidence of record does not establish that the Veteran was exposed to herbicide agents while serving on the U.S.S. Bolster.  Consequently, entitlement to service connection for diabetes mellitus is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e).

B.  Direct causation

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus during service or that such disorder is otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus.  In this regard, the July 1979 service separation examination found all of the Veteran's bodily systems to be normal. 

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disability after service.  In this context, the Board notes that the passage of 30 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The clinical evidence of record reflects the Veteran reported to a VA clinician in March 2010 that he was diagnosed with diabetes mellitus in May 2009.  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disability in service and that he experienced continuity of symptomatology thereafter. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that a nexus exits between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities.  See McLendon, 20 Vet. App. at 79. 

The Board notes that the Veteran has generally contended that diabetes mellitus is related to his purported in-service herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, 601 F.3d at 1278.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus requires the interpretation of results of blood glucose levels, physical examination, and knowledge of the body's insulin production system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  Accordingly, since there is no probative record evidence showing the Veteran's diabetes mellitus was caused by an in-service event, injury, or disease, the Board finds service connection is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.








ORDER

Entitlement to service connection for diabetes mellitus as a result of herbicide exposure is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


